DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“facing member” in claim 1-3, 6, 8-15 interpreted as a structure with the shape of structure 6 in Fig 2 and 3A-3B and 8A-F and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Note that claim limitations “raising/lowering unit”, “detecting unit”, and “supporting member” are claimed with sufficient structure in the claim to avoid invoking an interpretation under 35 USC 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai (prev. presented US 2014/0060423), in view of J Amano (prev. presented JP 2014-022558 cited in IDS filed 2/13/2020, citing provided machine translation) and US Patent Application Publication 2016/0169660 of Shafer et al., hereinafter Shafer.
Regarding claim 1, Nakai teaches a substrate processing apparatus (abstract) comprising: a holding unit (14 Fig 1-3, 5-14, 17-24, and 26-40, see spin base and chucking pins such as 141, Fig. 14, [0099]) which holds a substrate horizontally; a facing member which faces an upper surface of the substrate from above (123 Fig 1-3, 5-14, and 26-40) and is capable of engaging with the holding unit [0060] (see parts 242 and Fig 1-3, 5-14, and 26-40); a supporting member which supports the facing member (122 Fig 1-3, 5-14, 17-24, and 26-40, (note the similar structure and same function making it a functional equivalent); a raising/lowering unit (131 Fig 1-3, 5-14, 17-24, and 26-40, note it is a functional equivalent of a ball screw motor) which raises and lowers the supporting member between an upper position at which the supporting member 
Regarding claim 2, the combination remains as applied to claim 1 above. Amano further teaches a plurality of sensors arranged at equal intervals in the circumferential direction [0030]. 
Regarding claim 3, the combination remains as applied to claim 1 above. Amano further teaches optical sensors using a reflective surface to detect the distance between the sensor and the reflective surface [0031].
Regarding claim 6, in the combination as applied to claim 5, the height from the facing member to the portion to be detected is adjustable.
Regarding claim 13, Nakai teaches a rotation unit (152 Fig 1 functional equivalent of a motor [0199]) to rotate the holding unit. Amano teaches a plurality of detection portions at intervals in the rotation direction [0030] around the rotation axis, and the controller is programed to rotate the facing member integrally with the holding unit by rotating the holding unit [0187] and monitor positions of the portions to be detected (Amano [0034]) by the lower position sensor. Note the controller of the combination performs both steps simultaneously. Regarding the upper surface, as indicated in claim 1, this represents a mere rearrangement of parts.
Regarding claim 14, the combination teaches the facing member is attachable and detachable from the supporting member (see 244 Fig 7) and the apparatus of the combination includes the controller to rotate the position of the facing member after the rotation and before the height adjustment [0073].
Regarding claim 15, the combination as applied includes the detecting unit to measure the distance and the controller to execute the monitoring step (see Amano [0034].
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Amano and Shafer as applied to claim 4 above, and further in view of Nagasawa (prev. presented US 5399983)
Regarding claim 8 and 10, the combination as applied to claim 1 fails to teach the speed change but Nakai does teach intermediate positions (see Fig 5-8 and in particular Fig 5 & 6 relative to Fig 7 and 8) but fails to teach the change in speed. In the same field of endeavor of substrate apparatuses, Nagasawa teaches that structures approaching each other (probe and semiconductor) may be moved at a high speed toward each other (or away from each other) until or after a set distance is between the objects is met and then moved at a lower speed (col 6, ln 20 to col 7, ln 45 and abstract). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include this movement of lowering or raising at a higher speed for one distance range and then using a lower speed for a distance range closer to the substrate because Nagasawa teaches this allows for avoiding collisions (col 8, ln 45-53) and the higher speed portions saves time relative to only moving at a lower speed. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination of Nakai in view of Amano to include the different speed movements based on the distance between the substrate and facing member to provide fast but collision free movement.
Regarding claim 9 and 11, in the combination as applied the low speed steps are at a set speed (col 7, ln 1-5 Nagasawa). 
Regarding claim 12, the combination remains as applied to claim 8 above. Nakai teaches a magnetic force may hold the facing member with the holding unit (261-262 Fig 14-15).
Response to Arguments
Applicant's arguments filed 04/30/2021, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues (reply p8) that the prior art as applied does not teach the amended limitation of the upper and lower position sensors. This has been addressed with the new reference Shafer teaching coarse and fine sensors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030098967 teaches laser sensors with different measuring ranges for different levels of accuracy and scanning speed [0046].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                             
/KEATH T CHEN/Primary Examiner, Art Unit 1716